Case 1:19-cv-22208-KMW Document 42 Entered on FLSD Docket 10/18/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO. 1:19-CV-22208

  FERNANDO CATANIA,

         Plaintiff,

  v.

  DEZERLAND PARK, LLC, et al

        Defendant.
  _____________________________/

                         CO-DEFENDANT DEZERLAND PARK, LLC’S
                        AMENDED NOTICE OF TAKING DEPOSITION
                                (change in LOCATION only)

         PLEASE TAKE NOTICE that the undersigned attorneys for Co-Defendant DEZERLAND

  PARK, LLC, will take the deposition of FERNANDO CATANIA. The deposition will take place

  on the date, time and location set forth below.

   NAME                          DATE & TIME                        LOCATION

   FERNANDO CATANIA              Thursday, November 21, 2019        4601 Ponce De Leon Boulevard
                                 at 10:00 AM                        Suite 330
                                                                    Coral Gables, FL 33146

         Said deposition will be taken before an officer authorized by law to take depositions in the

  State of Florida. This deposition is being taken for purposes of discovery, for use at trial, or for

  such other purposes as are permitted under the applicable Federal Rules of Civil Procedure.




                             (CERTIFICATE ON FOLLOWING PAGE)




                                                    1
Case 1:19-cv-22208-KMW Document 42 Entered on FLSD Docket 10/18/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I Hereby Certify that on the 18th of October 2019, I served a copy of the foregoing

  document to all attorneys of record below via email:

         Jason S. Remer, Esq.
         jremer@rgpattorneys.com
         Remer & Georges-Pierre, PLLC
         44 West Flagler Street, Suite 2200
         Miami, FL 33130
         Attorney for Plaintiff Fernando Catania

         Robert A. Stok, Esq.
         service@stoklaw.com
         rstok@stoklaw.com
         apasternak@stoklaw.com
         Joshua R. Kon, Esq.
         service@stoklaw.com
         jkon@stoklaw.com
         apasternak@stoklaw.com
         Gabriel Mandler, Esq.
         service@stoklaw.com
         gmandler@stoklaw.com
         apasternak@stoklaw.com
         Stok Kon + Braverman
         1 E. Broward Boulevard
         Suite 915
         Fort Lauderdale, FL 33301
         Attorneys for Defendants, Ninja Lounge, LLC
         and Malka Livingston

                                              KAUFMAN DOLOWICH & VOLUCK, LLP
                                              100 SE 3rd Avenue, Suite 1500
                                              Fort Lauderdale, Florida 33301
                                              Tel. (954) 712-7442
                                              Fax (888) 464-7982

                                              By: _s/Maritza I. Gomez__________
                                                Maritza I. Gomez, Esq.
                                                Florida Bar No. 21663
                                                Email: mgomez@kdvlaw.com
                                                Bruce S. Liebman, Esq.
                                                Florida Bar No. 64084
                                                Email: bliebman@kdvlaw.com
                                               Attorney for Co-Defendant Dezerland Park, LLC


                                                   2
